Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bobby Braxton on 8/30/22.

The application has been amended as follows: 

IN THE CLAIMS:

16. (Currently Amended) The retainer of claim [[1]]3  wherein said teeth comprise composite.

Allowable Subject Matter
Claims 1,3-4,6-10 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference found was US 20140190685 A1 to Frazier, as applied in the Non-Final office action dated 3/15/22.  Frazier discloses a cementing valve with a composite body, a running head, metallic slips, a nose cone with outlet ports and a valving system.  However, Frazier does not disclose the specific combination of “wherein said nose cone comprises composite, wherein said valve system comprises aluminum, wherein said slips comprise cast iron, wherein said running head comprises aluminum, and wherein said inner tube mandrel comprises composite.”  nor “wherein said running head controls said valving system”, as is required by the claims.  
It would not have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have both changed the materials to the specific ones claimed and to change the principle of operation of the valving system from a dropped ball type to one controlled via the running head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674